  Case: 4:19-cv-02234-JAR Doc. #: 12 Filed: 05/14/20 Page: 1 of 2 PageID #: 48



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 CHRISTOPHER J. POTTER,                            )
                                                   )
                 Plaintiff,                        )
                                                   )
           v.                                      )          No. 4:19-CV-2234 JAR
                                                   )
 DEBBIE ECHELE,                                    )
                                                   )
                 Defendant.                        )

                                MEMORANDUM AND ORDER

       Before the Court is plaintiff’s motion for entry of default. After review of the record, the

Court will deny plaintiff’s motion.

       Plaintiff Christopher Potter, an inmate currently incarcerated at South Central Correctional

Center, brought this action pursuant to 42 U.S.C. § 1983 on July 26, 2019. Because plaintiff was

proceeding in forma pauperis pursuant to 28 U.S.C. § 1915, the Court reviewed plaintiff’s

complaint for frivolousness, maliciousness and for failure to state a claim on March 23, 2020 and

ordered process on plaintiff’s claims for First Amendment retaliation against defendant Echele in

her individual capacity. Plaintiff’s remaining claims against Echele were dismissed.

       Pursuant to 28 U.S.C. § 1915, the Court was responsible for service of process on plaintiff’s

complaint, which is accomplished by the U.S. Marshal’s Office. When the Marshal’s Office serves

summons on defendant Echele it will file with the Court a return of summons. No such return of

summons has yet been filed with the Court showing that Echele has been served by the Marshal’s

Office. Thus, Echele cannot be held in default. Plaintiff’s motion for entry of default will be denied.

       Accordingly,
  Case: 4:19-cv-02234-JAR Doc. #: 12 Filed: 05/14/20 Page: 2 of 2 PageID #: 49



       IT IS HEREBY ORDERED that plaintiff’s motion for entry of default [Doc. #11] is

DENIED.

Dated this 14th day of May, 2020.



                                           ________________________________
                                           JOHN A. ROSS
                                           UNITED STATES DISTRICT JUDGE




                                          2
